DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-15 are pending in the instant application.

Priority
This application is a national phase application of PCT Application No. PCT/KR2017/005200, filed on May 19, 2017, which claims benefit of Korean Patent Application No. 10-2016-0063944 filed May 25, 2016.

Information Disclosure Statements
	Applicant’s Information Disclosure Statement, filed on 11/13/2018, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.


Response to Restriction Requirement
Applicant’s election with traverse of Group I (i.e. claims 1-13) in the reply during the telephonic conversation between Applicant’s representative Kisuk Lee and Examiner HOA Le  on 08/19/2021 is acknowledged.  The pending claims 1-15 lack unity of invention because they fail to the special technical features of the claimed product of claim 14 fail to define a contribution over the prior art cited in the 103(a) obviousness rejection in this Office action.   Therefore, the Restriction Requirement is maintained and made FINAL.     
Claims 14-15 are withdrawn as non-elected subject matter from further examination.  Claims 1-13 are under examination on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR20140121346A (“the `346 publication”) in view of U.S. Patent Application Publication No. US2014/0001436 (“the `436 publication”) and U.S. Patent No. US 6,911,082 (“the `082 patent”).

Determination of the scope and content of the prior art (MPEP §2141.01)
The `346 publication discloses a method for preparing a core-shell structured quantum dot comprising a CdSe core, the method comprising the steps of: adding cadmium acetate and zinc oxide to 1-octadecene (1-ODE) and oleic acid to form a first mixture, followed by heating to 150 °C; heating the first mixture to 310 under °C under argon ambience; and using tri-n-octyl phosphine (TOP), oleic acid, a selenium powder, and a sulfur powder to form a second mixture (see Experimental Example 1 [0090] and Experimental Example 4 [0096]).  


Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The differences between Applicant’s claim 1 and the method of the `346 publication are:  1) the prior art does not teach a Cd precursor and a Zn precursor are dissolved in a glyme solvent; and 2) the prior art does not teach Se powder and S powder are separately dissolved in TOP solvent.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, Applicant’s claim 1 would have been obvious over the `346 publication because the differences are further taught and/suggested by the `436 publication and the `082 patent.  Regarding the difference 1) of using glyme solvent, the `436 publication teaches glyme as one kind of solvent used in the method for preparing a quantum dot, see [0154 and 0161].  The `082 patent teaches that glycol dimethyl ether (monoglyme) is a preferred surface stabilizer for providing the hydrophilicity in preparing a quantum dot or a multiple-layer semiconductor nanoparticle, see claim 4, and Col. 2, Lns. 45-46.  The `346 publication, the `436 publication and the `082 patent belong to the same technical field with respect to a method for preparing a core-shell structured quantum dot having a CdSe core, and thus there would not be any particular difficulty in further adding a step for further comprising the glyme solvent for providing hydrophilicity in order to stabilize the surface of the core-shell structured quantum dot having a CdSe core as disclosed by the `082 patent.   Regarding the difference 2) a Se powder and a S powder are separately dissolved in TOP solvent, the `346 publication discloses using TOP, oleic acid, a selenium powder, and a sulfur powder to form a second mixture. It is well known that the adjustment of particular conventional working conditions (e.g. determining result effective amounts of the ingredients beneficially taught by the cited references), as well as adjustment of rearranging steps in a reaction sequence, is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  See In re Mostovych, Weber, Mitchell and Aulbach, 144 USPQ 38.   Therefore, claim 1 would have been obvious over the combined prior art as a whole.
In terms of claim 2, the `346 publication teaches the Cd precursor is cadmium acetate.
In terms of claim 3, Example 1 of the `346 publication teaches the molar ratio of Cd present in the Cd precursor to Zn present in the Zn precursor is 1:10, which reads on the molar range from 1:4 to 1:20.
In terms of claim 4, the `082 patent teaches the glyme solvent used in step a) is monoglyme (glycol dimethyl ether).
In terms of claims 5-6, Example 1 of the `346 publication teaches heating to 150 °C in the first step, but not mentioning the heating time.  However, the Example 1 teaches the reaction time is 12 minutes in the following step [0090].  It is well known that the adjustment of particular conventional working conditions (e.g. determining result effective amounts of the ingredients beneficially taught by the cited references), as well as adjustment of reaction temperature, reaction time and/or use of solvents, rearranging steps in a reaction sequence, is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  See In re Mostovych, Weber, Mitchell and Aulbach, 144 USPQ 38.  
In terms of claims 7-13, Example 4 of the `346 publication teaches the molar ratio of Se present in the Se-TOP solution to S present in the S-TOP solution is 1 to 1.  However, It is well known that the adjustment of particular conventional working conditions (e.g. determining result effective amounts of the ingredients beneficially taught by the cited references), as well as adjustment of reaction temperature, reaction time and/or use of solvents, rearranging steps in a reaction sequence, is deemed merely a matter of judicious selection and routine optimization In re Mostovych, Weber, Mitchell and Aulbach, 144 USPQ 38.   Therefore, claims 7-13 would have been obvious over the combined prior art as a whole.

	
Conclusions
Claims 1-13 are rejected.
Claims 14-15 are withdrawn.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731